
	
		II
		Calendar No. 246
		110th CONGRESS
		1st Session
		S. 542
		[Report No. 110–113]
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior
		  to conduct feasibility studies to address certain water shortages within the
		  Snake, Boise, and Payette River systems in the State of Idaho, and for other
		  purposes.
	
	
		1.Authority to conduct
			 feasibility studies
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, may conduct feasibility
			 studies on projects that address water shortages within the Snake, Boise, and
			 Payette River systems in the State of Idaho, and are considered appropriate for
			 further study by the Bureau of Reclamation Boise Payette water storage
			 assessment report issued during 2006.
			(b)Bureau of
			 ReclamationA study conducted
			 under this section shall comply with Bureau of Reclamation policy standards and
			 guidelines for studies.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior to carry out
			 this section $3,000,000.
			(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 on the date that is 10 years after the date of enactment of this Act.
			
	
		June 28, 2007
		Reported without amendment
	
